Title: From Thomas Jefferson to Robert Forsyth, 9 August 1780
From: Jefferson, Thomas
To: Forsyth, Robert



Sir
Richmond August 9th. 1780.

It being once settled that you are the person to receive the provisions from the commissioners of the provision law, I am perfectly satisfied on that head. I inclose you a List of the posts at which these provisions have been directed to be stored, and the counties which are at liberty to send to each post, as also twenty copies of orders on the several commissioners to make the delivery to you. I supposed one might be necessary to be kept at every post to be shewn to the commissioners or their agents who bring provisions. To have had the whole of these provisions brought to the few posts you mention woud have been too great a burden on the commissioners; who have, even under our arrangement a sufficiency of the commissarys and quarter masters duties put on them. I think that two or three posts on each of the great navigable waters cannot be complain’d of. The provisions received on the southern road, leading from Petersburg to Carolina, are to be carried to the southern army. Those at the barracks are for that post. Those at Staunton the warm springs, and Botetourt court house are for state purposes, and all the rest are to be sent to the northern army, except that we shall take some little for our garrisons at Richmond, York, Hampton, and Portsmouth from the posts convenient to those garrisons and for vessels fitting out. We will furnish you with such moderate sums of money as may be necessary for coopers, packers &c for these provisions. We have empowered the Commissioners in the neighbourhood of the barracks to take live cattle for that post. Colo. Lewiss beaves are some of them come in, but we are apprehensive not many more will come from him as General Gates has authority to take what he thinks proper of them for the use of his army. I agree with you that a sufficient means of transportation would have kept that post from suffering and that the Quarter master is blameable for not having a sufficiency; but I think also that if you had communicated a just share of the monies you have received to your deputy there much provisions might have been purchased in that part of the country and great transportation been thereby saved and that in this way also the post might have been kept from sufferance. I am sir, Your very humble servant,

Th: Jefferson



Enclosure
In Council August 9. 1780.
Since the directions to the commissioners of the provision Law for delivering the provisions they shoud obtain to the continental quarter master or order, it having been made the duty of the Continental purchasing commisary to receive the same, the commissioners for the several counties are hereby authorized and desir’d to deliver their several articles of provision to the continental commissary of purchases or order, excepting always the commissioners of those counties who were to store their provisions at the Barracks in Albemarle, or who were directed to deliver them to the state commissary or quarter master. (20 copies delivered.)

